Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 is being considered by the examiner.
Drawings
The drawings were received on 8/27/2020.  These drawings are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2020/0243145).
Regarding claim 1, Yamada discloses a semiconductor memory device comprising:
a memory cell array including a plurality of memory strings (Fig. 2:  array 200 including strings 205-207), each of the plurality of memory strings including a plurality of memory cell transistors connected to each other in series (see figures 2 & 3);
a plurality of word lines (Figs. 2 & 3: WL0 - WL7) commonly connected to the plurality of memory strings and connected to the plurality of memory cell transistors, respectively, and
a row decoder (Fig. 4: Row Decoder 412) configured to supply a predetermined voltage higher than a ground voltage to each of the plurality of word lines after a program operation for
writing data to a selected word line is completed (para. 0057-0059).
Regarding claim 2, Yamada discloses the semiconductor memory device according to claim 1, wherein
each of the memory strings includes first and second select transistors (Fig. 3: first selection transistors 326-328, second selection transistors 331-333) and a channel region of the two or more memory cell transistors included in each of the memory strings, the channel region being provided between the first and second select transistors and functioning as a current path of each of the memory strings (Fig. 3: region under the cell transistors 302), and
the row decoder (Fig. 4: Row Decoder 412) sets the first and second select transistors to a cut-off state and supplies the predetermined voltage to each of the plurality of word lines after the program operation is completed (paras. 0057-0059).
Regarding claim 3, Yamada discloses the semiconductor memory device according to claim 2, further comprising:

respectively, wherein the channel region is connected to one of the plurality of bit lines through the first select transistor, and is connected to a substrate through the second select transistor (paras. 0024, 0043, 0108).
Regarding claim 4, Yamada discloses the semiconductor memory device according to claim 3, wherein the channel region has a pillar shape (para. 0025).
Regarding claim 5, Yamada discloses the semiconductor memory device according to claim 1, wherein the predetermined voltage differs in some of the plurality of word lines (paras. 0057-0058).
Regarding claim 6, Yamada discloses the semiconductor memory device according to claim 5, wherein the predetermined voltage supplied to a word line not subjected to the data program operation is lower than the predetermined voltage supplied to a word line subjected to the data program operation (paras. 0057-0058).
Regarding claim 7, Yamada discloses the semiconductor memory device according to claim 1, wherein each of the memory strings includes first and second select transistors (Fig. 3: first selection transistors 326-328, second selection transistors 331-333) and a channel region of the two or more memory cell transistors included in each of the memory strings, the channel region being provided between the first and second select transistors and functioning as a current path of each of the memory strings, a the row decoder supplies the predetermined voltage to each of the plurality word lines in a state of setting the first and second select transistors to a cut-off state after the program operation is completed (Fig. 3: region under the cell transistors 302; paras. 0057-0058).

Regarding claim 9, Yamada discloses the semiconductor memory device according to claim 8, wherein the channel region has a pillar shape (para. 0025).
Regarding claim 10, Yamada discloses the semiconductor memory device according to claim 7, wherein the predetermined voltage differs in some of the plurality of word lines (paras 0057-0058).
Regarding claim 11, Yamada discloses the semiconductor memory device according to claim 10, wherein the predetermined voltage supplied to a word line not subjected to the data program operation is lower than the predetermined voltage supplied to a word line subjected to the data program operation (paras. 0057-0058).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE N AUDUONG/Primary Examiner, Art Unit 2825